EXHIBIT 10.1.4





SECOND AMENDED AND RESTATED
CERTIFICATE OF DESIGNATION
OF
7.375% SERIES D CUMULATIVE REDEEMABLE PREFERRED UNITS
OF
CBL & ASSOCIATES LIMITED PARTNERSHIP


Pursuant to Article 4.4 of the
Third Amended and Restated Partnership Agreement of
CBL & Associates Limited Partnership


WHEREAS, CBL & Associates Properties, Inc. (the “Company”) previously issued, in
December 2004, 700,000 shares (the “2004 Offering”) of 7.375% Series D
Cumulative Redeemable Preferred Stock (the “Preferred Stock”); and
 
WHEREAS, the Company previously issued, in March 2010, an additional 630,000
shares (the “March 2010 Offering”) of the Preferred Stock; and
 
WHEREAS, the Company has committed to issue, in October 2010, an additional
440,000 shares (the “October 2010 Offering”) of the Preferred Stock; and
 
WHEREAS, the Company previously contributed the net proceeds of the 2004
Offering and the March 2010 Offering to CBL & Associates Limited Partnership
(the “Operating Partnership”), and the Company and the Operating Partnership now
desire that the Company contribute net proceeds of the October 2010 Offering to
the Operating Partnership, in each case in exchange for preferred units having
substantially the same economic rights and terms as the Preferred Stock;
 
WHEREAS, Article 4.4 of the Third Amended and Restated Partnership Agreement of
the Operating Partnership (the “Partnership Agreement”) provides for a Preferred
Unit Designation, setting forth, in sufficient detail, the economic rights and
terms of the class or series of preferred units.
 
NOW THEREFORE, CBL Holdings I, Inc., the general partner of the Operating
Partnership (the “General Partner”) hereby amends and restates in full, as so
amended, the designated terms of a series of preferred units, with the
designations, powers, preferences and relative, participating, optional or other
special rights, and the qualifications, limitations or restrictions thereof, of
such preferred units, being hereby fixed as follows:
 
1.           Designation and Amount.


The units of such series shall be designated “7.375% Series D Cumulative
Redeemable Preferred Units” (the “Series D Preferred Units”) and the number of
units constituting such series shall be 2,200,000.  The designations, powers,
preferences and relative, participating, optional or other special rights, and
the qualifications, limitations or restrictions
 
 
 

--------------------------------------------------------------------------------

 
thereof, of the Series D Preferred Units shall be subject in all cases to the
provisions of the Partnership Agreement.
 
2.           Dividends and Distribution Rights.


(a)  Holders of Series D Preferred Units shall be entitled to receive, when, as
and if declared by the General Partner, out of assets of the Operating
Partnership legally available for the payment of dividends, cumulative
preferential cash dividends at the rate of 7.375% per annum of the $250.00
liquidation preference.  Such dividends shall be cumulative from and including
the date of the original issue by the Operating Partnership of the Series D
Preferred Units and shall be payable quarterly in arrears on the 30th day of
March, June, September, and December of each year or, if not a business day, the
next succeeding business day (each, a “Dividend Payment Date”).  The first
dividend shall be paid on March 30, 2005.  Such first dividend and any dividend
payable on the Series D Preferred Units for any other partial dividend period
shall be computed on the basis of a 360-day year consisting of twelve 30-day
months.  Dividends will be payable to holders of record as they appear in the
records of the Operating Partnership at the close of business on the applicable
record date, which shall be the 15th day of the calendar month in which the
applicable Dividend Payment Date falls or on such other date designated by the
General Partner for the payment of dividends that is not more than 30 nor less
than 10 days prior to such Dividend Payment Date (each, a “Dividend Record
Date”).
 
(b)  No dividends on the Series D Preferred Units shall be declared by the
General Partner or paid or set apart for payment by the General Partner at such
time as the terms and provisions of any agreement of the Operating Partnership,
including any agreement relating to its indebtedness, prohibits such
declaration, payment or setting apart for payment or provides that such
declaration, payment or setting apart for payment would constitute a breach
thereof or a default thereunder, or if such declaration or payment shall be
restricted or prohibited by law.
 
(c)  Notwithstanding anything contained herein to the contrary, dividends on the
Series D Preferred Units shall accrue whether or not the Operating Partnership
has earnings, whether or not there are funds legally available for the payment
of such dividends, and whether or not such dividends are declared.  Accrued but
unpaid dividends on the Series D Preferred Units shall accumulate as of the
Dividend Payment Date on which they first become payable.
 
(d)  Except as set forth in the next sentence, no dividends shall be declared or
paid or set apart for payment on any of the Operating Partnership’s Common Units
(“Common Units”), or units of any other class or series of units of the
Operating Partnership ranking, as to dividends, on a parity with or junior to
the Series D Preferred Units (other than a dividend paid in units of Common
Units or in units of any other class or series of units ranking junior to the
Series D Preferred Units as to dividends and upon liquidation) for any period
unless full cumulative dividends on the Series D Preferred Units for all past
dividend periods and the then current dividend period shall have been or
contemporaneously are (i) declared and paid in cash or (ii) declared and a sum
sufficient for the payment thereof in cash is set apart for such payment.  When
dividends are not paid in full (or a sum sufficient for such full payment is not
so set apart) upon the Series D Preferred Units and the units of any other
series of preferred units ranking on a parity as to dividends with the Series D
Preferred Units, all dividends declared upon the Series D Preferred Units and
any other series of preferred units ranking on a parity as to dividends with
 
 
 

--------------------------------------------------------------------------------

 
the Series D Preferred Units shall be declared pro rata so that the amount of
dividends declared per unit of Series D Preferred Units and such other series of
preferred units shall in all cases bear to each other the same ratio that
accrued dividends per unit on the Series D Preferred Units and such other series
of preferred units (which shall not include any accrual in respect of unpaid
dividends on such other series of preferred units for prior dividend periods if
such other series of preferred units does not have a cumulative dividend) bear
to each other.  No interest, or sum of money in lieu of interest, shall be
payable in respect of any dividend payment or payments on the Series D Preferred
Units which may be in arrears.
 
(e)  Except as provided in paragraph 2(d), unless full cumulative dividends on
the Series D Preferred Units shall have been or contemporaneously are declared
and paid in cash or declared and a sum sufficient for the payment thereof in
cash is set apart for payment for all past dividend periods and the then current
dividend period, no dividends (other than in Common Units or other units ranking
junior to the Series D Preferred Units as to dividends and upon liquidation)
shall be declared or paid or set aside for payment or other dividend shall be
declared or made upon the Common Units or any other units of the Operating
Partnership ranking junior to or on parity with the Series D Preferred Units as
to dividends or amounts upon liquidation nor shall any units of Common Units, or
any units of any other class or series of units of the Operating Partnership
ranking junior to or on a parity with the Series D Preferred Units as to
dividends or upon liquidation, be redeemed, purchased or otherwise acquired for
any consideration (or any moneys be paid to or made available for a sinking fund
for the redemption of any such units) by the Operating Partnership (except by
conversion into or exchange for other units of the Operating Partnership ranking
junior to the Series D Preferred Units as to dividends and upon
liquidation).  Nothing in the foregoing shall be deemed to preclude the exercise
of Rights (as defined in the Partnership Agreement) by any unit holder in
accordance with the Partnership Agreement.
 
(f)  Holders of Series D Preferred Units shall not be entitled to any dividend,
whether payable in cash, property or units, in excess of full cumulative
dividends on the Series D Preferred Units as provided above.  Any dividend
payment made on the Series D Preferred Units shall first be credited against the
earliest accrued but unpaid dividends due with respect to such units which
remains payable.
 
3.           Liquidation Rights.


Upon any voluntary or involuntary liquidation, dissolution or winding-up of the
affairs of the Operating Partnership, the holders of units of Series D Preferred
Units shall be entitled to be paid out of the assets of the Operating
Partnership legally available for distribution to its Unit holders a liquidation
preference of $250.00 per unit, plus an amount equal to any accrued and unpaid
dividends to the date of payment (whether or not declared), before any
distribution or payment shall be made to holders of units of Common Units or any
other class or series of units of the Operating Partnership ranking junior to
the Series D Preferred Units as to liquidation rights.  In the event that, upon
such voluntary or involuntary liquidation, dissolution or winding-up, the
available assets of the Operating Partnership are insufficient to pay the amount
of the liquidating distributions on all outstanding units of Series D Preferred
Units and the corresponding amounts payable on all units of other classes or
series of units of the Operating Partnership ranking on a parity with the Series
D Preferred Units in the distribution of assets,
 
 
 

--------------------------------------------------------------------------------

 
then the holders of the Series D Preferred Units and all other such classes or
series of units shall share ratably in any such distribution of assets in
proportion to the full liquidating distributions to which they would otherwise
be respectively entitled.  Holders of Series D Preferred Units shall be entitled
to written notice of any such liquidation.  After payment of the full amount of
the liquidating distributions to which they are entitled, the holders of Series
D Preferred Units will have no right or claim to any of the remaining assets of
the Operating Partnership.  The consolidation or merger of the Operating
Partnership with or into any corporation, trust or entity, or of any
corporation, trust or other entity with or into the Operating Partnership, or
the sale, lease or conveyance of all or substantially all of the property or
business of the Operating Partnership shall not be deemed to constitute a
liquidation, dissolution or winding-up of the Operating Partnership.
 
4.           Redemption.


(a)  Series D Preferred Units shall not be redeemable prior to December 13,
2009.  On or after December 13, 2009, the Operating Partnership, at its option
upon not less than 30 nor more than 60 days’ written notice, may redeem the
Series D Preferred Units, in whole or in part, at any time or from time to time,
for cash at a redemption price of $250.00 per unit, plus any accrued and unpaid
dividends thereon up to and including the date fixed for redemption (except as
provided below), without interest.  If fewer than all of the outstanding units
of Series D Preferred Units are to be redeemed, the units of Series D Preferred
Units to be redeemed shall be redeemed pro rata (as nearly as may be practicable
without creating fractional units) or by lot or by any other equitable method
determined by the Operating Partnership.  Holders of Series D Preferred Units to
be redeemed shall surrender such Series D Preferred Units at the place
designated in such notice and shall be entitled to the redemption price and any
accrued and unpaid dividends payable upon such redemption following such
surrender.  If notice of redemption of any Series D Preferred Units has been
given and if the funds necessary for such redemption have been set aside by the
Operating Partnership in trust for the benefit of the holders of any units of
Series D Preferred Units so called for redemption, then from and after the
redemption date dividends shall cease to accrue on such Series D Preferred
Units, such units of Series D Preferred Units shall no longer be deemed
outstanding and all rights of the holders of such units will terminate, except
the right to receive the redemption price plus any accrued and unpaid dividends
payable upon such redemption. Nothing herein shall prevent or restrict the
Operating Partnership’s right or ability to purchase, from time to time either
at a public or a private sale, all, or any portion, of the outstanding Series D
Preferred Units at such price or prices as the Operating Partnership may
determine, subject to the provisions of applicable law.
 
(b)  Unless full cumulative dividends on all Series D Preferred Units shall have
been or contemporaneously are declared and paid in cash or declared and a sum
sufficient for the payment thereof in cash set apart for payment for all past
dividend periods and the then current dividend period, no Series D Preferred
Units shall be redeemed unless all outstanding units of Series D Preferred Units
are simultaneously redeemed and the Operating Partnership shall not purchase or
otherwise acquire directly or indirectly any units of Series D Preferred Units
(except by exchange for units of the Operating Partnership ranking junior to the
Series D Preferred Units as to dividends and amounts upon liquidation).
 
 
 

--------------------------------------------------------------------------------

 
(c)  Notice of redemption shall be mailed by the Operating Partnership, postage
prepaid, not less than 30 nor more than 60 days prior to the redemption date,
addressed to the respective holders of record of the units of Series D Preferred
Units to be redeemed at their respective addresses as they appear on the records
of the Operating Partnership.  No failure to give such notice or any defect
thereto or in the mailing thereof shall affect the validity of the proceedings
for the redemption of any Series D Preferred Units except as to a holder to whom
notice was defective or not given.  Each notice shall state (i) the redemption
date; (ii) the redemption price; (iii) the number of units of Series D Preferred
Units to be redeemed; (iv) the place or places where units of Series D Preferred
Units are to be surrendered for payment of the redemption price; and (v) that
dividends on the Series D Preferred Units to be redeemed shall cease to accrue
on such redemption date.  If fewer than all of the units of Series D Preferred
Units held by any holder are to be redeemed, the notice mailed to such holder
shall also specify the number of units of Series D Preferred Units held by such
holder to be redeemed.
 
(d)  Immediately prior to any redemption of Series D Preferred Units, the
Operating Partnership shall pay, in cash, any accumulated and unpaid dividends
through the redemption date, unless a redemption date falls after a Dividend
Record Date and prior to the corresponding Dividend Payment Date, in which case
each holder of Series D Preferred Units at the close of business on such
Dividend Record Date shall be entitled to the dividend payable on such units on
the corresponding Dividend Payment Date notwithstanding the redemption of such
units before such Dividend Payment Date.  Except as provided above, the
Operating Partnership shall make no payment or allowance for unpaid dividends,
whether or not in arrears, on Series D Preferred Units for which a notice of
redemption has been given.
 
(e)  All Series D Preferred Units redeemed or repurchased pursuant to this
paragraph 4 shall be retired and shall be restored to the status of authorized
and unissued units of preferred units, without designation as to Series D and
may thereafter be reissued as units of any series of preferred units.
 
(f)  The Series D Preferred Units shall have no stated maturity and shall not be
subject to any sinking fund or mandatory redemption.
 
5.           Voting Rights.


(a)  Holders of the Series D Preferred Units shall not have any voting rights,
except as set forth in the Partnership Agreement.
 
(b)  The affirmative vote or consent of the holders of two-thirds of the units
of Series D Preferred Units and the holders of all other classes or series of
Preferred Units of the Operating Partnership ranking on parity with the Series D
Preferred Units upon which like voting rights have been conferred and are
exercisable, outstanding at the time (voting together as a class), given in
person or by proxy, either in writing or at a meeting, will be required to:
(i) authorize or create, or increase the authorized or issued amount of, any
class or series of units ranking senior to the Series D Preferred Units with
respect to payment of dividends or the distribution of assets upon liquidation,
dissolution or winding-up of the Operating Partnership or reclassify any
authorized units of the Operating Partnership into such units, or create,
authorize or issue any obligation or security convertible into or evidencing the
right to purchase any such
 
 
 

--------------------------------------------------------------------------------

 
units; or (ii) amend, alter or repeal the provisions of the Partnership
Agreement or this Certificate of Designations, whether by merger, consolidation,
transfer or conveyance of substantially all of its assets or otherwise (an
“Event”), so as to materially and adversely affect any right, preference,
privilege or voting power of the Series D Preferred Units or the holders
thereof; provided however, with respect to the occurrence of any of the Events
set forth in (ii) above, so long as the Series D Preferred Units remain
outstanding with the terms thereof materially unchanged, taking into account
that, upon the occurrence of an Event, the Operating Partnership may not be the
surviving entity, the occurrence of such Event shall not be deemed to materially
and adversely affect such rights, preferences, privileges or voting power of
holders of Series D Preferred Units and in such case such holders shall not have
any voting rights with respect to the Events set forth in (ii) above.  Except as
may be required by law, holders of Series D Preferred Units shall not be
entitled to vote with respect to (A) any increase or decrease in the total
number of authorized Preferred Units, (B) any increase, decrease or issuance of
any series of Preferred Units including the Series D Preferred Units or (C) the
creation or issuance of any other series of Preferred Units, in each case
referred to in clauses (A), (B) or (C) above, ranking on a parity with or junior
to the Series D Preferred Units with respect to the payment of dividends and the
distribution of assets upon liquidation, dissolution or winding-up.
 
(c)  The foregoing voting provisions of this paragraph 5 shall not apply if, at
or prior to the time when the act with respect to which such vote would
otherwise be required shall be effected, all outstanding units of Series D
Preferred Units shall have been redeemed or called for redemption upon proper
notice and sufficient funds, in cash, shall have been deposited in trust to
effect such redemption.
 
(d)  In any matter in which the Series D Preferred Units may vote (as expressly
provided herein or as may be required by law), each unit of Series D Preferred
Units shall be entitled to one vote per each $25.00 in stated liquidation
preference.
 
6.           Conversion.


The units of Series D Preferred Units shall not be convertible into or
exchangeable for any other property or units of the Operating Partnership.
 
7.           Ranking.


The Series D Preferred Units shall, with respect to dividend rights and rights
upon liquidation, dissolution or winding-up of the Operating Partnership, rank
(a) senior to the Common Units and to all units ranking junior to such Series D
Preferred Units; (b) on a parity with all units issued by the Operating
Partnership the terms of which specifically provide that such units rank on a
parity with the Series D Preferred Units; and (c) junior to all units issued by
the Operating Partnership (in accordance with this Certificate of Designations)
the terms of which specifically provide that such units rank senior to the
Series D Preferred Units. For purposes of this paragraph 7, the term “units”
does not include indebtedness convertible into units.
 

 
 
 

--------------------------------------------------------------------------------

 

8.           Exclusion of Other Rights.


The Series D Preferred Units shall not have any preferences or other rights,
voting powers, restrictions, limitations as to dividends or other distributions,
qualifications or terms or conditions of redemption other than as expressly set
forth in the Partnership Agreement and this Certificate of Designations.
 
9.           Headings of Subdivisions.


The headings of the various subdivisions hereof are for convenience of reference
only and shall not affect the interpretation of any of the provisions hereof.
 
10.           Severability of Provisions.


If any preferences or other rights, voting powers, restrictions, limitations as
to dividends or other distributions, qualifications or terms or conditions of
redemption of the Series D Preferred Units set forth in the Partnership
Agreement and this Certificate of Designations is invalid, unlawful or incapable
of being enforced by reason of any rule of law or public policy, all other
preferences or other rights, voting powers, restrictions, limitations as to
distributions, qualifications or terms or conditions of redemption of Series D
Preferred Units set forth in the Partnership Agreement which can be given effect
without the invalid, unlawful or unenforceable provision thereof shall,
nevertheless, remain in full force and effect and no preferences or other
rights, voting powers, restrictions, limitations as to dividends or other
distributions, qualifications or terms or conditions of redemption of the Series
D Preferred Units herein set forth shall be deemed dependent upon any other
provision thereof unless so expressed therein.
 
11.           No Preemptive Rights.


No holder of Series D Preferred Units shall be entitled to any preemptive rights
to subscribe for or acquire any unissued units of the Operating Partnership
(whether now or hereafter authorized) or securities of the Operating Partnership
convertible into or carrying a right to subscribe to or acquire units of the
Operating Partnership.
 




SIGNATURE APPEARS ON NEXT PAGE



 
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, CBL Holdings I, Inc. has caused this Second Amended and
Restated Certificate of Designation of 7.375% Series D Cumulative Redeemable
Preferred Units to be duly executed by its Vice Chairman of the Board and Chief
Financial Officer this 14th day of October, 2010.



  CBL Holdings I, Inc.          
 
By:
/s/  John N. Foy       John N. Foy      
Vice Chairman of the Board
and Chief Financial Officer
 



